Allow me first of all to congratulate Mr. Muhammad-Bande on his election as President of the General Assembly at its seventy-fourth session. I would also like to use the opportunity to thank Ms. Maria Fernanda Espinosa Garces, President of the General Assembly at its previous session.
I would like to emphasize the importance of the current moment. Amid quite complex political and geopolitical circumstances, next year we will celebrate the seventy-fifth anniversary of the founding of the United Nations. The Organization has faced numerous challenges in the past. I believe that the General Assembly sessions have always been an opportunity to bring together leaders of different countries in order for them to share their opinions and views on the world situation and, in particular, to find optimal solutions to contemporary global challenges and problems.
In that respect, the United Nations has also faced the escalation of conflicts in different areas in 2019, including a major migrant and refugee crisis, followed by terrorism and violent extremism, as well as other forms of violence perpetrated by various extremist groups. There is also the issue of the implementation of the 2030 Agenda for Sustainable Development, which will also be discussed during this session.
The United Nations established the high-level political forum on sustainable development as a platform where political leaders agree on recommendations regarding sustainable development matters. This year’s session of the forum was held in July, where my country, Bosnia and Herzegovina, for the first time presented its voluntary national review as part of monitoring the implementation of the Sustainable Development Goals (SDGs) in the country, thereby sharing our experiences in accelerating the implementation of the 2030 Agenda for Sustainable Development.
By adopting the 2030 Agenda, Bosnia and Herzegovina has committed itself to initiating a systematic monitoring and supervision process for the implementation of that global agenda that integrates the social, economic and environmental dimensions of development. Bosnia and Herzegovina takes the view that the successful implementation of the 2030 Agenda requires an agreement on foreseeable, coherent and sufficient funding to achieve the Sustainable Development Goals.
For those reasons, we believe that the achievement of the SDGs should strongly and qualitatively contribute to the eradication of poverty, the reduction of world hunger, the protection of the environment and dealing with the evident climate change. Bosnia and Herzegovina sees the United Nations 2030 Agenda and its transformative nature as an opportunity and a mechanism of change seeking to comprehensively promote the social, economic and environmental aspects of the life of the population. We therefore hope that the review of implementation activities for the 2030 Agenda for Sustainable Development in Bosnia and Herzegovina will be finalized by the end of 2019 and submitted to the high-level political forum to be held in the coming years.
Bosnia and Herzegovina believes that the present time offers a special opportunity to change the course of development by creating a self-sustaining environment that will benefit everyone. It is a great honour for Bosnia and Herzegovina to be a part of that transformational agenda as a sovereign country and provide our contribution within the global family of nations. Successful cooperation with the United Nations encourages our implementation of the 2030 Agenda, which presents an opportunity for Bosnia and Herzegovina to share its own experience and lessons learned, as well as challenges and practices, on important life issues with the other United Nations Member States and contribute towards the strengthening of the international cooperation.
Activities related to the Euro-Atlantic integration process in Bosnia and Herzegovina, as well as the alignment of the Bosnia and Herzegovina sociopolitical system with the European Union acquis, are at the centre of political developments in Bosnia and Herzegovina, as the country is committed to continuing its activities to stabilize the situation and accelerate the reform processes initiated. The European Commission’s Opinion on Bosnia and Herzegovina’s application for membership of the European Union is a very accurate record of all the reforms required.
Some reforms require the voiding and annulment of the existing systemic discrimination against the citizens of my country, which is unfortunately set out in certain provisions of the Constitution of Bosnia and Herzegovina, as well as those of various legislative acts. Bosnia and Herzegovina will have to undergo a process of development in order to reach such a political level that those necessary reforms can be implemented without major sociopolitical tensions.
Furthermore, Bosnia and Herzegovina actively contributes to regional security efforts in our region. In that regard, I would like to affirm that Bosnia and Herzegovina is a reliable, serious and determined partner of the United Nations, the European Union and NATO. We are particularly determined to strengthen the European security area. We are committed to fighting organized crime, combating terrorism and violent extremism, as well as illegal migration, and to protecting the security of national borders in terms of migration management. With regard to the international challenges of the modern times, Bosnia and Herzegovina particularly emphasizes its commitment to the global efforts to combat terrorism and violent extremism.
In addition to internal reforms, Bosnia and Herzegovina also focuses on strengthening regional cooperation, particularly with regard to infrastructure projects in the communications, transport and energy sectors. At the international level, Bosnia and Herzegovina is active within the United Nations and organizations such as the Organization for Security and Cooperation in Europe, the Council of Europe, the Central European Free Trade Agreement and other various regional initiatives. We would like to emphasize that over the previous period Bosnia and Herzegovina had a prominent and active chairmanship of the South- East European Cooperation Process regional initiative and the Migration, Asylum, Refugees Regional Initiative, where it invested additional efforts and provided an active impetus to the regional approach to facing current challenges.
Bilateral relations between Bosnia and Herzegovina and the neighbouring countries are at the top of our foreign policy priorities. That should be the foundation for the continuous improvement of cooperation based on mutual interest and the principles of equality, respect for one another and respect for State sovereignty and territorial integrity. The aforementioned may lead to the conclusion that the relations between Bosnia and Herzegovina and the neighbouring countries are good and strong. However, due to particular policies of our neighbours, we occasionally see their activities seeking to realize their own political interests within Bosnia and Herzegovina. That causes unrest and produces a degree of destabilization in my country, which is neither good nor does it contribute to the development of the desired good-neighbourly relations.
The United Nations has the primary responsibility for world peace and security. One should not lose sight of the interactive interdependence and complexity of the relationship between peace and security, development and cooperation and especially the protection of human rights and fundamental freedoms. With the increasing number of conflicts becoming progressively more complex, we are aware that the United Nations faces a number of challenges, particularly on the African continent and in the Middle East. In order to find an adequate solution to the numerous crises, Bosnia and Herzegovina supports the United Nations efforts to strengthen the preventive diplomacy sector within the Department of Political and Peacebuilding Affairs. It is of particular importance that all disputes be resolved peacefully, as stated in Article 33 of the Charter of the United Nations, which expressly requires that disputes be resolved peacefully and with the goodwill to resolve them. General Assembly and Security Council resolutions represent one form of support for such peaceful settlement of various disputes between countries.
Bosnia and Herzegovina continuously monitors such phenomena and, to the best of its ability, strengthens its capacities in the fight against terrorism, international crime and narcotics production and trafficking, as well as trafficking in human beings occurring within the framework of migration movements. Bosnia and Herzegovina strongly condemns violent extremism and terrorism in all its forms and finds all acts of extremism and terrorism, regardless of their form, motivation and perpetrators, to be criminal and unjustifiable. Bosnia and Herzegovina is committed to the full implementation of all Security Council resolutions aimed at bringing persons involved in the financing, planning, preparation or commission of terrorist acts to justice.
Bearing in mind the direct correlation between security and sustainable development and the central role of the United Nations in the process of peacebuilding and the creation of basic conditions for the development of post-conflict societies, I would like to emphasize that Bosnia and Herzegovina supports the United Nations direct activities in stabilizing post-conflict societies by building and strengthening institutions, especially those in the field of the rule of law, the protection of human rights and fundamental freedoms, security and reintegration and reconciliation processes.
Bosnia and Herzegovina expresses its concern about the ongoing escalation of violence in the world, particularly in the Middle East. I take this opportunity to call for an end of combat activities and for the finding of peaceful solutions. Bosnia and Herzegovina is of the principled view that the protection of civilians, respect for human rights and humanitarian law are necessary priorities in international relations.
Bosnia and Herzegovina’s foreign policy is focused on maintaining and promoting lasting peace and security in all parts of the world. The activities of Bosnia and Herzegovina in terms of international relations are based on the principles enshrined in the Charter of the United Nations, the Helsinki Final Act and other Organization for Security and Cooperation in Europe documents, as well as generally accepted principles of international law. Bosnia and Herzegovina has either ratified or successively adopted the most significant international documents in this field and is ready for full cooperation with other countries, both within relevant multilateral organizations and initiatives, as well as bilaterally, in order to effectively combat the proliferation of weapons of mass destruction and their means of deployment.
Bosnia and Herzegovina also advocates all general positions in terms of promoting and supporting all realistic and effective ideas that will lead to the ultimate goal, which is a world without nuclear weapons. In accordance with the obligations arising from the provisions of the Security Council resolution 1540 (2004), regarding preventing the proliferation of weapons of mass destruction and their means of transport, Bosnia and Herzegovina focuses on fulfilling its commitments, with an emphasis on strengthening dialogue and non-proliferation cooperation on mass destruction, as well as various forms of regional cooperation.
Bosnia and Herzegovina explicitly opposes providing any support to non-State actors and entities seeking to develop, procure, produce, possess, transport, transfer or use nuclear, chemical or biological weapons and their means of transfer. Furthermore, we actively and directly contribute to United Nations peacekeeping missions, one of the most visible components of the United Nations. As a sovereign country that attaches particular importance to peacekeeping missions, Bosnia and Herzegovina best demonstrates its participation and commitment to peacekeeping through its involvement in United Nations and NATO peacekeeping missions. Bosnia and Herzegovina welcomes the commitment of the United Nations to supporting the participation of women in peacekeeping missions. I would like to point out with particular pleasure that we are one of the few countries that has been fulfilling its stated goals for a long time, that is, more than 20 per cent of women participating in peacekeeping missions.
I would particularly like to point out that the Agreement on the Suppression of Sexual Exploitation and Abuse was signed on 10 January between the United Nations and Bosnia and Herzegovina. The Agreement obliges my country to hold everyone responsible, civilian or uniformed, for all forms of sexual exploitation and abuse in United Nations peacekeeping or other humanitarian operations, including support for a zero-tolerance policy towards such type of deviant behaviour.
The international legal framework is the starting point to exercise the rights of a child, and the international Convention on the Rights of the Child is the fundamental instrument to determine the legal framework and policies of the countries that are parties to the Convention, which focus on addressing the issues of the rights of a child. The country programme 2015- 2019 between UNICEF and Bosnia and Herzegovina is particularly important, as it further contributes to the implementation of the Convention on the Rights of the Child, the International Convention on Elimination of All Forms of Discrimination against Women and the Convention on the Rights of Persons with Disabilities, as well as the development agenda beyond 2015.
Racial discrimination, as well as other forms of discrimination, is insufficiently regulated by the Constitution of Bosnia and Herzegovina. However, such deviant phenomena are referenced through several features of criminal offences within the criminal legislation of Bosnia and Herzegovina, as well as lower levels of Government. That clearly demonstrates the commitment of the authorities of Bosnia and Herzegovina to respect the human rights of all citizens who live there, as well as permanently resident aliens or aliens granted temporary residence on the territory of Bosnia and Herzegovina, with respect to all principles of mutual tolerance.
However, as I said earlier, certain provisions providing for systemic discrimination remain in the Constitution of Bosnia and Herzegovina, as established in the four judgments of the European Court of Human Rights in Strasbourg, in the Sejdic-Finci, Zornic, Pilav and Slaku cases, as well as the European Commission’s Opinion on Bosnia and Herzegovina’s application for membership of the European Union.
Bosnia and Herzegovina must provide for constitutional reforms as well as reforms of various laws in order to meet the European standard, which is the equality of all citizens of Bosnia and Herzegovina, in all aspects of life. Such action will require the agreement of domestic political actors to remove obstacles to the continuation of the process of integration into the European Union.
In the area of trafficking in human beings, a comprehensive and multidisciplinary action plan to combat trafficking in human beings in Bosnia and Herzegovina for the period 2016-2019 aims to improve the support system for combating trafficking in human beings in Bosnia and Herzegovina. We will further modernize the plan and prepare a new one for the coming period.
The rule of law and international law are firmly established in the provisions of the Charter of the United Nations, which is the very foundation of the Organization. Bosnia and Herzegovina is committed to promoting the rule of law at all levels, national, regional and international, and firmly committed to contributing towards the building, strengthening and full respect of international law, including human rights and international humanitarian law. I would therefore like to affirm that Bosnia and Herzegovina is committed to respecting its international obligations. That is very important for our contribution to the comprehensive development, preservation and maintenance of peace and the promotion of human rights, fundamental freedoms and sustainable development.
Bosnia and Herzegovina fully cooperates with the International Residual Mechanism for Criminal Tribunals, which has taken over functions from the International Criminal Tribunal for the Former Yugoslavia, including judicial functions, the enforcement of sanctions, the relocation of released individuals and the protection of victims and witnesses. The authorities of Bosnia and Herzegovina remain committed to ensuring that all persons suspected of war crimes on the territory of the former Yugoslavia be brought to justice.
Bosnia and Herzegovina hereby reaffirms its commitment to continuing negotiations on United Nations reform in accordance with the final document of the 2005 New York World Summit of Heads of State and Government (resolution 60/1). Reform of the United Nations system is necessary but such reform must be carried out with extreme care and the broadest consensus of Member States. Bosnia and Herzegovina shares the view that developing countries are underrepresented in the Security Council, which is an appropriate point to hear and discuss the specific issues and problems of developing countries.
Given the sensitivity of the issue, Bosnia and Herzegovina is committed to reaching a compromise solution. Given that the number of Eastern European countries has more than doubled, we expect the reformed Security Council to be expanded, with additional seats for non-permanent members of the Group of Eastern European States. Bosnia and Herzegovina also supports the greater representation of African countries, as well as small and medium-sized developing countries, including the small island developing countries.
